Citation Nr: 0924736	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  05-32 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for postoperative arthritis of the left foot's first 
metacarpophalangeal joint (formerly evaluated under 
Diagnostic Code 5003-5284).

2.  Entitlement to an initial evaluation in excess of 10 
percent for postoperative arthritis of the right foot's first 
metacarpophalangeal joint.

3.  Entitlement to an initial evaluation in excess of 0 
percent for thoracolumbar strain.

4.  Entitlement to service connection for upper back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1981 to 
August 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied service connection for upper back 
pain; and granted service connection for postoperative 
arthritis of the bilateral feet's first metacarpophalangeal 
joints, assigning 0 percent ratings for each foot, effective 
September 1, 2003; and thoracolumbar strain assigning a 0 
percent evaluation, effective September 1, 2003.  In May 
2006, the RO granted increased ratings of 10 percent for the 
first metacarpophalangeal joints of each foot, effective 
September 1, 2003.  The Veteran has indicated that he is not 
satisfied with these ratings.  Thus, these claims are still 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In February 2007, the Veteran testified before the 
undersigned Acting Veterans Law Judge at a Board hearing in 
Washington, DC.  The Board remanded this case in September 
2007 for additional development.  The development directed in 
the Remand was accomplished.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for postoperative arthritis of the left foot's 
first metacarpophalangeal joint is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right foot first metacarpophalangeal joint 
disability is manifested by arthritis and pain and stiffness 
with prolonged standing and walking.

2.  The Veteran's thoracolumbar spine strain is manifested by 
subjective complaints of localized pain.

3.  The preponderance of the evidence shows that the Veteran 
does not have a current upper back disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for postoperative arthritis of the right foot's first 
metacarpophalangeal joint are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 
4.1-4.7, 4.71a, Diagnostic Codes 5003-5284 (2008).

2.  The criteria for an initial evaluation in excess of 0 
percent for thoracolumbar strain are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.7, 4.71a, Diagnostic Code 5295 (effective prior 
to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2008).

3.  The criteria for service connection for an upper back 
condition are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially 
cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2003, August 2005, March 2006, October 2007, and July 2008.  
While the notice letters dated from August 2005 to July 2008 
were not provided prior to the initial adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claims were subsequently 
readjudicated in supplemental statements of the case dated 
from May 2006 to January 2009, following the provision of 
notice.  The Veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

After the RO granted service connection for the right foot 
metacarpophalangeal joint and the thoracolumbar spine 
disabilities in an April 2004 rating decision, the Veteran 
appealed the assigned ratings.  While the notifications did 
not include all of the criteria for substantiating an 
increased rating claim pursuant to Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, VCAA notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated. Dingess, 19 Vet. App. at 490.  
Consequently, a remand of the increased rating claims being 
decided is not necessary.

Regarding VA's duty to assist, VA has obtained service 
treatment records, assisted the Veteran in obtaining 
evidence, afforded the Veteran physical examinations, 
obtained medical opinions as to the presence of a current 
upper back disability and the severity of the thoracolumbar 
spine and right foot disabilities, and afforded the Veteran 
the opportunity to give testimony before the Board.  A VA 
etiology opinion was not provided with respect to the service 
connection claim for upper back pain.  As discussed below, 
however, while the Veteran has current complaints of upper 
back pain, there is no evidence of a present disability in 
the upper back.  Under these circumstances, VA's duty to 
assist doctrine does not require that the Veteran be afforded 
medical examination.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by veteran of a 
causal connection between the disability and service).  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

Right Foot

The RO granted service connection for postoperative, 
arthritis, right foot, first metacarpophalangeal joint in 
April 2004, assigning a 0 percent evaluation, effective 
September 1, 2003.  The RO subsequently granted an increased 
rating of 10 percent, effective September 2003, in May 2006.  
The Veteran wants a higher rating.

The Veteran's right foot first metacarpophalangeal joint is 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5284.  
Diagnostic Code 5003 evaluates degenerative arthritis and 
rates the disability on the basis of limitation of motion of 
the specific joint or joints involved.  

Diagnostic Code 5284 provides for a 10 percent evaluation for 
moderate foot disability, a 20 percent evaluation for 
moderately severe foot disability, and a 30 percent 
evaluation for severe foot disability. 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2008).  A notation following Diagnostic 
Code 5284 provides that a 40 percent rating is to be assigned 
with actual loss of use of the foot.

The term moderately severe as used in Diagnostic Code 5284 is 
not defined by regulation.  However, the overall regulatory 
scheme relating to rating disabilities of the feet and toes 
contemplates 20 percent ratings in cases where problems 
include such difficulties as dorsiflexion of all toes 
unilaterally and marked tenderness under the metatarsal 
heads.  See 38 C.F.R. § 4.7la, Diagnostic Code 5278 (no more 
than 10 percent is warranted even if the great toe is 
dorsiflexed).  A 20 percent rating may also be assigned when 
there is moderately severe malunion or nonunion of the tarsal 
or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5283.

A July 2003 QTC examination report notes that on examination 
of the feet, there was no painful motion, edema, disturbed 
circulation, weakness, atrophy of the musculature, or 
tenderness to the feet or toes.  The Veteran did not have 
flatfeet or any other deformities of the toes, feet, or heel 
and was not required to wear a corrective shoe.  X-ray 
examination of the right foot showed mild, non-specific 
degenerative change noted at the great toe metatarsal 
phalangeal joint with subchondral cyst formation in the 
metatarsal head.  The diagnosis was bilateral foot arthritis, 
first metacarpophalangeal joints of both toes, postoperative, 
aggravated with heavy use only.

A September 2005 QTC examination report shows a history of 
postoperative arthritis of the right foot first 
metacarpophalangeal joint.  The Veteran had been suffering 
from hallux valgus and bunionectomy.  For the foot condition, 
at rest and while standing or walking, he had pain and 
stiffness.  There was no functional impairment resulting from 
the above and the condition did not result in any time lost 
from work.  Examination of the right foot revealed no 
tenderness, weakness, edema, atrophy, or disturbed 
circulation.  Pes planus was not present.  He did not have 
any limitation with standing and walking.  He did not require 
any type of support with his shoes.  The diagnosis was 
postoperative arthritis right foot first metacarpophalangeal 
joint; there was no change to diagnosis.  

Military hospital records dated from 2005 to 2006 show 
continued complaints of foot pain with stiffness and findings 
of hallux limitus with crepitus at the first 
metacarpophalangeal joint.  A November 2006 military hospital 
record notes mild edema and possible plantar fasciitis.  The 
Veteran also was tender at the joint line.

A November 2008 VA podiatry consult notes that the Veteran 
had complaints of pain along the foot with prolonged standing 
and walking.  He stated that the foot pain started 
approximately 10 years ago during his military activities.  
He had surgery along the right great toe, which involved a 
cheilectomy for hallux limitus and a revisional surgery along 
the right first metacarpophalangeal joint approximately one 
year later.  On physical evaluation, the Veteran had flexible 
flatfoot and diminished range of motion of the first 
metacarpophalangeal joint.  The assessment was pes planus and 
hallux limitus status post foot surgery.  The Veteran also 
had arthritis right foot, first metacarpophalangeal joint.  
The examiner found that the foot disability had no general 
occupational effect and mild effects on daily activities such 
as chores, shopping, exercise, sports, and dressing.

The Veteran received a temporary total evaluation under 
38 C.F.R. § 4.30, due to surgery for the right foot, 
effective March 25, 2005 to June 1, 2005.  Thus, this period 
of time will not be addressed. 

For the remaining period of time, an evaluation higher than 
10 percent is not warranted for the right foot 
metacarpophalangeal joint.  The record shows that the right 
foot toe disability is manifested by limitation of motion of 
the first metacarpophalangeal joint and arthritis.  The 
Veteran had subjective complaints of pain and stiffness in 
the foot particularly with prolonged standing and walking.  
The Veteran also had diagnoses of hallux valgus, pes planus, 
and possible plantar fasciitis in the right foot.  The 
Veteran's right first metacarpophalangeal joint disability is 
not shown to result in more than a moderate foot disability.  
Therefore, a rating higher than 10 percent is not warranted 
under Diagnostic Code 5284.  

None of the other foot diagnostic codes that contemplate a 
rating higher than 10 percent apply.  The record does not 
show moderately severe malunion or nonunion of the tarsal or 
metatarsal heads under Diagnostic Code 5283.  The record does 
not show claw foot (pes cavus) with all toes tending to 
dorsiflexion, limitation of dorsiflexion at ankle to right 
ankle, shortened plantar fascia, and marked tenderness under 
the metatarsal heads under Diagnostic Code 5278.  The record 
also does not show severe, acquired flatfoot with objective 
marked deformity (pronation, abduction, etc), pain on 
manipulation and use accentuated, indication of swelling on 
use, or characteristic callosities under Diagnostic Code 
5276.

In evaluating the Veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Veteran has complaints of pain and stiffness in the right 
foot, affecting his ability to do physical activities and 
enjoy recreational activities.  Any functional impairment in 
the right foot, however, already has been considered by the 
10 percent rating assigned.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The level of impairment in the right foot first 
metacarpophalangeal joint has been relatively stable 
throughout the appeals period, or at least has never been 
worse than what is warranted for a 10 percent rating.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The preponderance of the evidence is against the increased 
rating claim for the right foot first metacarpophalangeal 
joint; there is no doubt to be resolved; and an increased 
rating is not warranted.   Gilbert v. Derwinski, 1 Vet. App. 
at 57-58.

Thoracolumbar spine

The RO granted service connection for thoracolumbar spine in 
April 2004 assigning a 0 percent evaluation, effective 
September 1, 2003.  The Veteran has indicated that he is not 
satisfied with this rating.

During the course of this appeal, the schedular criteria for 
diseases and injuries of the spine were changed. The Veteran 
was provided a copy of the revised criteria and the 
opportunity to submit pertinent evidence and/or argument in a 
September 2005 statement of the case and of the old criteria 
in a January 2009 supplemental statement of the case.

Pursuant to 38 U.S.C. § 7104(a), the Board's decisions must 
be based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post-
dates a pertinent change to VA's rating schedule. VAOPGCPREC 
3-2000.  As such, the "old" rating criteria for other 
diseases and injuries of the spine apply to all the evidence 
of record; while the "new" criteria only apply to evidence 
dated since the effective date of the regulatory change. 

The Veteran's thoracolumbar spine is evaluated under the 
criteria for rating lumbar strain.  Prior to September 26, 
2003, lumbosacral strain is evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5295.  A 0 percent evaluation is 
warranted for slight subjective symptoms only.  A 10 percent 
evaluation is warranted for characteristic pain on motion.  A 
20 percent rating is assigned for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe lumbosacral strain with listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

A July 2003 QTC examination report shows that the Veteran's 
lumbar spine examination was completely unremarkable.  There 
was no radiation of pain, muscle spasm, or tenderness.  The 
straight leg raising test was negative both in lying and 
sitting positions.  Range of motion was full and pain-free 
and there were no radicular symptoms.  Range of motion was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  There was no evidence of 
ankylosis of the spine.  X-ray examination of the spine also 
was normal.  The diagnosis was thoracolumbar strain, 
currently normal examination, aggravated with heavy use only.

A September 2005 QTC examination report shows the Veteran had 
been suffering from lumbar strain for seven years.  Due to 
the spine condition he had suffered from pain located at the 
low back for seven years; the pain occurred constantly and 
was localized.  The characteristic of the pain was burning, 
aching, and sharp in nature.  From 1 to 10 with 10 being the 
worst, the pain level was at 7.  The pain could be elicited 
by physical activity and was relieved by medication.  At the 
time of pain he could function with medication.  He stated 
that the condition did not cause incapacitation.  From the 
above condition, his functional impairment resulted in a 
decreased ability to perform heavy exertional activities.  
The condition did not result in any time lost from work.  On 
physical examination of the thoracolumbar spine, there were 
no complaints of radiating pain on movement.  Muscle spasm 
was absent.  There was tenderness noted on examination of the 
L4 and L5 spinous process.  There was negative straight leg 
raising on the right and left.  There was no ankylosis of the 
spine.  Range of motion showed that flexion was to 90 
degrees, extension to 30 degrees, right and left lateral 
flexion to 30 degrees, and right and left lateral rotation to 
30 degrees.  Joint function was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or incoordination 
after repetitive use.  There were no signs of intervertebral 
disc syndrome with chronic and permanent nerve root 
involvement.  X-ray examination of the thoracic spine showed 
mild scoliosis.  The lumbar spine x-ray findings were within 
normal limits.

The medical findings show that the Veteran has complaints of 
constant localized pain in the thoracolumbar spine.  On 
objective evaluation, however, there was no pain elicited on 
movement of the spine.  The rating criteria for evaluation of 
lumbar strain prior to September 26, 2003 show that with 
slight, subjective symptoms only with no characteristic pain 
on motion, a 0 percent evaluation is warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective prior to 
September 26, 2003).  While the Veteran complained of pain at 
a level 7 out of 10, which could be considered more than 
slight pain, the objective findings more closely approximate 
the criteria for a 0 percent evaluation for the thoracolumbar 
spine disability.

A rating higher than this does not apply under any of the 
other spine criteria in effect at that time.  The medical 
evidence shows that the Veteran did not have ankylosis of the 
lumbar spine, limitation of motion, or intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285 to 
5293 (effective prior to September 26, 2003).  

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of height warrants a 10 
percent disability rating.  

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent disability rating.  

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
DC 5243 (2008).

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.  

An evaluation in excess of 0 percent is not warranted under 
the new spine criteria.  The September 2005 QTC examination 
report shows that the Veteran continues to have full range of 
motion of the thoracolumbar spine.  The Veteran also does not 
have abnormal gait or spine contour due to muscle spasm, 
guarding, or localized tenderness.  The Veteran's gait was 
normal.  While he has mild scoliosis in the thoracic spine, 
this was not due to muscle spasm, guarding, or localized 
tenderness.  Where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.  

The Veteran does not have any intervertebral disc syndrome or 
other neurological impairment related to the spine; 
therefore, a rating under the criteria for evaluating 
intervertebral disc syndrome or a separate rating for 
neurological impairment does not apply.

In evaluating the Veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Veteran has subjective complaints of pain in the 
thoracolumbar spine.  On objective evaluation, however, the 
Veteran essentially has no functional impairment and has not 
lost any time from work due to the thoracolumbar spine 
disability.  This type of medical evidence results in the 0 
percent rating assigned.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

The level of impairment in the thoracolumbar spine has been 
relatively stable throughout the appeals period, or at least 
has never been worse than what is warranted for a 0 percent 
rating.  Therefore, the application of staged ratings (i.e., 
different percentage ratings for different periods of time) 
is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The preponderance of the evidence is against the increased 
rating for the thoracolumbar spine strain; there is no doubt 
to be resolved; and an increased rating is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Extraschedular

The Board does not find that the Veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Specifically, the record shows 
that the thoracolumbar spine and right foot first 
metacarpophalangeal joint disabilities have no effect on the 
Veteran's occupation.  While the Veteran missed work for his 
foot surgery, this already has been contemplated by the 100 
percent temporary evaluation he received for that time.  The 
Veteran also does not have frequent periods of 
hospitalization due to the thoracolumbar spine and right foot 
toe disabilities.  

The current schedular criteria adequately compensate the 
Veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

III.  Service connection
   
The Veteran seeks service connection for an upper back 
condition.  He already is service-connected for a 
thoracolumbar spine disability; thus, the upper back 
condition will be considered as essentially equivalent to a 
cervical spine disability.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records show the Veteran complained of 
a stiff, painful neck in February 1993.  He denied any injury 
or trauma.  On objective evaluation, the neck had good range 
of motion with some soreness on the right posterior muscles 
and trapezius areas.  There was no spinal pain, radiation, or 
numbness.  The assessment was muscular spasm.  

A March 1996 service treatment record shows the Veteran 
complained of a stiff neck for two days.  He stated that he 
woke up with it the previous day.  On objective evaluation, 
there was no deformity of the neck to include edema or 
erythema.  Range of motion was restricted due to pain.  The 
Veteran complained of pain to the left trapezius muscle.  The 
assessment was left trapezius strain.  

A February 1999 service treatment record notes complaints of 
upper back pain, which started that morning while lifting at 
the gym.  The pain was between the shoulder blades, more 
toward the right and he felt like he was being stabbed with a 
knife.  The pain worsened by turning his head.  On objective 
evaluation, the neck was supple with full range of motion.  
The diagnosis was upper back muscle strain; it was difficult 
to pinpoint where exactly the strain was.
 
After service, a July 2003 QTC examination report shows that 
on objective evaluation of the cervical spine, there was no 
radiation of pain on movement, muscle spasms, tenderness, or 
radicular symptoms present.  Range of motion in the cervical 
spine was full and pain-free and the neck motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  There also was no evidence of 
ankylosis.  X-ray examination also showed a normal cervical 
spine.  

The record shows the Veteran does not have a disability of 
the neck.  Although the record shows evidence of complaints 
of pain and stiffness in the neck in service, the Board 
concludes any disabilities experienced therein were acute and 
transitory in nature, as the record does not reflect a 
current disability of the upper back.  Service connection 
cannot be granted if there is no present disability.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  The Court has 
held that a condition or injury occurred in service alone is 
not enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The Veteran genuinely believes that he has an upper back 
condition related to his service.  His factual recitation as 
to his complaints in service is accepted as true.  However, 
as a layperson, lacking in medical training and expertise, 
the Veteran cannot provide a competent opinion on a matter as 
complex as the etiology or diagnosis of an upper back 
condition.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
medical evidence of record, which shows the Veteran does not 
have an upper back disability.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for an upper back condition; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for postoperative arthritis of the right foot's first 
metacarpophalangeal joint is denied.

Entitlement to an initial evaluation in excess of 0 percent 
for thoracolumbar strain is denied.

Entitlement to service connection for upper back pain is 
denied.





REMAND

As noted in the previous Remand, in testimony at his February 
2007 hearing, the Veteran noted that another operation on his 
left foot was imminent.  It was directed that the Veteran be 
scheduled for another VA examination after this surgery.  A 
VA examination was provided in December 2008 and the report 
noted that the Veteran had a fusion of the left first 
metacarpophalangeal joint to address continued pain in 2007.  
It does not appear that these surgical records for the left 
foot are in the claims file.  The surgical records are 
important in order to fully evaluate the present severity of 
the Veteran's left foot first metacarpophalangeal joint 
disability.  Therefore, these records need to be obtained 
before a decision can be made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain surgical records for the left 
foot metacarpophalangeal joint dated in 
2007 from the Naval Medical Center in 
Portsmouth, Virginia.

2.  After undertaking any other 
development deemed appropriate, 
readjudicated the claim.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


